 Case 3:18-cv-00528-B-BT Document 28 Filed 02/18/21                 Page 1 of 1 PageID 183



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JAVIER ZAPATA TOVAR,                             §
             Movant,                             §
                                                 §
v.                                               §    No. 3:18-cv-528-B (BT)
                                                 §
UNITED STATES OF AMERICA,                        §
             Respondent.                         §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated January

19, 2021, the Court finds that the Findings and Recommendation of the Magistrate Judge are

correct, and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED this 18th day of February, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
